In a matrimonial action, the plaintiff appeals from so much of a judgment of divorce of the Supreme Court, Westchester County, dated January 31, 1977, as awarded defendant counsel fees in the amount of $2,500. Judgment modified, on the facts, by reducing the award of the counsel fee to the amount of $1,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The counsel fees allowed were exces*931sive to the extent indicated herein. Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.